Abatement Order filed July 6, 2021.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00695-CV
                                    ____________

 EAST OF CHICAGO PIZZA, LLC AND EOC OF OHIO, INC., Appellants

                                          V.

                    RADIA ENTERPRISES, INC., Appellee


                    On Appeal from the 125th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-37071

                              ABATEMENT ORDER

      On June 21, 2021, appellants East of Chicago Pizza, LLC and EOC of Ohio,
Inc. notified this court that the parties have reached an agreement in principle to
settle their disputes and anticipate moving to dismiss this appeal within ninety days.
Accordingly, the appeal is abated, treated as a closed case, and removed from this
court’s active docket for ninety days from the date of this order.

      The appeal will be reinstated on this court’s active docket at that time, or when
the parties file a motion to dismiss the appeal or other dispositive motion. The court
will also consider an appropriate motion to reinstate the appeal filed by any party, or
the court may reinstate the appeal on its own motion.

                                        PER CURIAM



Panel Consists of Justices Bourliot, Poissant, and Wilson.